


110 HR 2435 IH: Equal Protection for All Workers

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2435
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Al Green of Texas
			 (for himself, Ms. Linda T. Sánchez of
			 California, Mr. Lynch,
			 Mr. Michaud,
			 Mr. Fattah,
			 Mr. Gene Green of Texas,
			 Mr. Hare, Mr. Holden, Ms.
			 Jackson-Lee of Texas, Mr.
			 Grijalva, Ms. DeLauro, and
			 Ms. Eddie Bernice Johnson of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Occupational Safety and Health Act to
		  provide for criminal liability for willful safety standard violations resulting
		  in the death of contract employees.
	
	
		1.Short titleThis Act may be cited as the
			 Equal Protection for All Workers
			 Act.
		2.Definition of
			 employeeSection 17(e) of the
			 Occupational Safety and Health Act (29 U.S.C. 666(e)) is amended by inserting
			 “including any individual employed under contract,” after “employee,”.
		
